DETAILED ACTION
Claims 1-19 as filed 6/18/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 9 is objected to because of the following informalities:  “the second hydraulic.” should be “the second hydraulic brake.” (last line of the claim).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8025078 in view of Leete (US Patent 5101862).  Claims 1-15 of the parent patent recite a mounting, a first arm, a second arm, a first brake, a second brake and a control.  The ‘078 patent fails to recite the valve operating machine is a valve turning machine.  However, Leete teaches a valve operating machine is a hydraulically operated valve turning machine (abstract).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of the ‘078 patent such that the valve operating machine is a hydraulic valve turning machine as taught by Leete for the purpose of providing a mechanism to operate a commonly used quarter turn valve.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8387664 in view of Leete (US Patent 5101862).  Claims 1-14 of the parent patent recite a mounting, a first arm, a second arm, a first brake, a second brake and a control.  The ‘664 patent fails to recite the valve operating machine is a valve turning machine.  However, Leete teaches a valve operating machine is a hydraulically operated valve turning machine (abstract).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of the ‘664 patent such that the valve operating machine is a hydraulic valve turning machine as taught by Leete for the purpose of providing a mechanism to operate a commonly used quarter turn valve.
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9038667 in view of Leete (US Patent 5101862).  Claims 1-16 of the parent patent recite a mounting, a first arm, a second arm, a first brake, a second brake (it is noted that the parent patent recites “locks” which are seen to be readable as “brakes”) and a control.  The ‘667 patent fails to recite the valve operating machine is a valve turning machine.  However, Leete teaches a valve operating machine is a hydraulically operated valve turning machine (abstract).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the device of the ‘667 patent such that the valve operating machine is a hydraulic valve turning machine as taught by Leete for the purpose of providing a mechanism to operate a commonly used quarter turn valve.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9188240. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite a mounting, a first arm, a second arm, a first brake, a second brake, a valve turning machine and a control.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9523443. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite a mounting, a first arm, a second arm, a first brake, a second brake, a valve turning machine and a control.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10156298 in view of Bumueller (US Patent 3977636).  Claims 1-16 of the parent patent recite a mounting, a first arm, a second arm, a first brake, a second brake and a valve turning machine.  The ‘298 patent fails to recite the control for controlling application of the brakes.  However, Bumueller teaches an articulated arm with a remote controlled brake 38 (via hydraulic cylinder not shown; col. 4, lines 5-24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ‘298 patent to include a remote control for the brakes .
Claims 1-7 and 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10704708. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite a mounting, a first arm, a second arm, a first brake, a second brake, a valve turning machine and a control.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8 and 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 16, respectively, of prior U.S. Patent No. 10704708. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 12, 14, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurley (US Patent 7334606) in view of Bumueller (US Patent 3977636).
Regarding Claim 1, Hurley discloses a valve operating device (col. 4, lines 13-25), comprising: a mounting 112 configured to retain the device to a vehicle 2; a first arm 128 having a first end (toward 112) and a second end (toward second arm 148), wherein the first end of the first arm is attached to the mounting 112 at a first pivot 124, wherein the first arm is rotatable about a first axis at the first pivot (as best shown in Figure 14); a second arm 148 having a first end (toward arm 128) and a second end (toward machine 30), wherein the first end of the second arm 148 is attached to the second end of the first arm 128 at a second pivot 144, wherein the second arm is rotatable about a second axis at the second pivot (as best shown in Figure 14); a valve turning machine 30 (machine 30 rotates shaft 12 of a valve; col. 3, lines 3-10) attached 148; a first brake 168 (locking mechanism 168 is seen to be readable as a “brake”, which is defined as “something which slows or stops action”; mechanism 168 stops rotary action at the pivot) at the first pivot 124 configured to selectively lock and unlock the first arm 128 from rotating about the first axis; a second brake 170 (locking mechanism 170 is seen to be readable as a “brake”, which is defined as “something which slows or stops action”; mechanism 170 stops rotary action at the pivot) at the second pivot 144 configured to selectively lock and unlock the second arm 148 from rotating about the second axis; wherein the first arm 128 is locked from rotating about the first axis with the first brake 168 applied and the first arm is manually rotatable about the first axis while the first brake is released, wherein the second arm 148 is locked from rotating about the second axis with the second brake 170 applied and the second arm is manually rotatable about the second axis while the second brake is released (manual movement via handles 58).
Hurley does not disclose a control for controlling application and the release of at least one of the first brake or the second brake, and wherein the control is positioned remote from the first brake and the second brake. 
Bumueller teaches a rotatable tool mounted to a vehicle and further teaches the rotating unit includes a hydraulically operated disc brake 38 to lock the tool from rotating and includes a control (hydraulic cylinder not shown; col. 4, lines 5-24) for controlling the application and the release of said lock, and the control is positioned remote from said brake (the hydraulic cylinder is provided remote from the brake).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the locks of Hurley to include a hydraulically operated 
Regarding Claim 2, Hurley in view of Bumueller further discloses the first brake is a first hydraulic brake and the second brake is a second hydraulic brake (each brake of Hurley being a hydraulic brake as taught by Bumueller at 38 as described above).
Regarding Claim 3, Hurley further discloses the valve turning machine includes a motor (“hydraulically powered”; col. 3, lines 3-8) and a handle 58, and wherein the handle 58 is positioned at an outer end of the valve turning machine (as shown in Figure 12).
Regarding Claim 4, Hurley further discloses the valve turning machine includes a motor (“hydraulically powered”; col. 3, lines 3-8) and a handle 58, and wherein the motor is disposed between the second end of the second arm and the handle (the handle 58 is positioned at the end farthest from the second arm as shown in Figures 12 and 15 especially).
Regarding Claim 5, Hurley further discloses at least one of the first arm and the second arm is longitudinally extendable (first arm extendable via extension member 14).
Regarding Claim 6, Hurley further discloses the valve turning machine comprises a hydraulic motor (“hydraulically powered”; col. 3, lines 3-8).
Regarding Claim 12, Hurley in view of Bumueller is seen as further disclosing the control (the control includes controls within the cabin of the vehicle as taught by Bumueller on front wall 24; col. 3, lines 33-36) is selectively detachable from the valve turning machine (as the valve turning machine of Hurley is capable of being 102).
Regarding Claim 14, Hurley further discloses at least a portion of the first arm 128 is rectangular in cross-section (as shown in Figure 13), and wherein at least a portion of the second arm 148 is rectangular in cross-section (as shown in Figure 13).
Regarding Claim 18, Hurley further discloses the first axis is a first vertical axis and the second axis is a second vertical axis (as shown in Figures 13 and 14).
Regarding Claim 19, Hurley further discloses the first vertical axis and the second vertical axis are substantially parallel to each other (as shown in Figures 13 and 14).
Claims 1, 3-6, 14, 11, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurley (US Patent 7334606) in view of Twisselmann (US Patent 6471165).
Regarding Claims 1, 3-6, 14, 18 and 19, Hurley discloses all of the elements of these claims as described above except Hurley does not disclose a control for controlling application and the release of the first brake or the second brake, and wherein the control is positioned remote from the first brake and the second brake. 
Twisselmann teaches an articulated boom assembly and further teaches first 120 and second 120 brake devices for locking first 103 and second 105 arms in a fixed angular position controlled by a button 113 at the end of the assembly, remote from the first brake and the second brake.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hurley to include a remote control of the 
Regarding Claim 11, Hurley in view of Twisselmann further discloses the control is positioned on the valve turning machine (as taught by Twisselmann as described above).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either Hurley (US Patent 7334606) in view of Bumueller (US Patent 3977636) or Hurley (US Patent 7334606) in view of Twisselmann (US Patent 6471165) as applied to claim 6 above, and further in view of Campagna (US Patent 5810051).
Regarding Claim 7, Hurley does not disclose a hydraulic pump, a manifold, and at least one valve in the manifold to direct hydraulic fluid from the pump through at least one hose to operate the hydraulic motor.
Campagna teaches a valve actuator and further teaches a hydraulic pump 27, a manifold 10, and at least one valve 21 in the manifold to direct hydraulic fluid from the pump 27 through at least one hose 76 to operate a hydraulic motor 36.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hurley to include a pump, manifold, valve and hose to operate the hydraulic motor as taught by Campagna for the purpose of utilizing a system known in the art to be suitable for actuating valves.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either Hurley (US Patent 7334606) in view of Bumueller (US Patent 3977636) or Hurley  as applied to claim 1 above, and further in view of Norman (US Patent 1979340).
Regarding Claim 10, Hurley does not disclose the mounting includes a mounting plate configured to engage the vehicle.
Norman teaches a vehicle mounted valve operating mechanism and further teaches a mounting includes a mounting plate 32 configured to engage the vehicle (at truck body 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hurley to include a mounting plate configured to engage the vehicle as taught by Norman for the purpose of ensuring a rigid connection with the vehicle.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either Hurley (US Patent 7334606) in view of Bumueller (US Patent 3977636) or Hurley (US Patent 7334606) in view of Twisselmann (US Patent 6471165) as applied to claim 1 above, and further in view of Skorez (US Patent Application 2004/0134674).
Regarding Claim 13, Hurley does not disclose the first arm and the second arm are hollow and tubular along at least a portion thereof.
Skorez teaches a valve operating device 2 and further teaches arms 36 are hollow and tubular along at least a portion thereof (Figure 7 especially).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hurley such that the first and second arms are hollow and tubular to provide telescopic arms therein as taught by Skorez for the purpose of providing additional adjustments of the device.
Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either Hurley (US Patent 7334606) in view of Bumueller (US Patent 3977636) or Hurley (US Patent 7334606) in view of Twisselmann (US Patent 6471165) as applied to claim 1 above, and further in view of Teti et al. (US Patent 7111817).
Regarding Claims 15 and 16, Hurley does not disclose a control is in communication with the valve turning machine through a wire or the control is in wireless communication with the valve turning machine.
Teti teaches a device for actuating a valve in the ground (abstract) and further teaches a control in communication with the valve actuator such that the control is in communication with the actuator through a wire or the control is in wireless communication with the actuator (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Hurley such that the system includes an electronic controller detached from the arm and the valve operating machine to communicate with the valve operating machine in a wired or wireless manner as taught by Teti for the purpose of allowing a user to control the actuation of the valve from a remote location.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either Hurley (US Patent 7334606) in view of Bumueller (US Patent 3977636) or Hurley (US Patent 7334606) in view of Twisselmann (US Patent 6471165) as applied to claim 1 above, and further in view of Leete (US Patent 5101862).
Regarding Claim 17, Hurley in view of either Bumueller or Twisselmann does not disclose the control (wherein the term “control” is a broad term which is seen to include 
Leete teaches a valve actuator and further teaches a control includes a microprocessor 100 and memory (101 and 102), wherein the memory is configured to store information pertaining to operation of the valve operating device (algorithm for the valve; col. 12, lines 33-39). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Hurley to include a microprocessor and memory as taught by Leete for the purpose of ensuring that the actuator precisely moves the valve to the desired position.
Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753